ICJ_146_Judgment2867ATILO-IFAD_IFAD_NA_2010-04-29_ORD_01_NA_00_FR.txt.        INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


         JUDGMENT NO. 2867
 OF THE ADMINISTRATIVE TRIBUNAL
   OF THE INTERNATIONAL LABOUR
 ORGANIZATION UPON A COMPLAINT
 FILED AGAINST THE INTERNATIONAL
UND FOR AGRICULTURAL DEVELOPMENT
     (REQUEST FOR ADVISORY OPINION)


          ORDER OF 29 APRIL 2010




              2010
       COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRÊTS,
    AVIS CONSULTATIFS ET ORDONNANCES


   JUGEMENT N° 2867 DU TRIBUNAL
 ADMINISTRATIF DE L’ORGANISATION
    INTERNATIONALE DU TRAVAIL
        SUR REQUÊTE CONTRE
      LE FONDS INTERNATIONAL
    DE DÉVELOPPEMENT AGRICOLE
     (REQUÊTE POUR AVIS CONSULTATIF)


       ORDONNANCE DU 29 AVRIL 2010

                         Official citation :
dgment No. 2867 of the Administrative Tribunal of the International
bour Organization upon a Complaint Filed against the International
   Fund for Agricultural Development, Order of 29 April 2010,
                   I.C.J. Reports 2010, p. 298




                    Mode officiel de citation :
  Jugement n° 2867 du Tribunal administratif de l’Organisation
internationale du Travail sur requête contre le Fonds international
     de développement agricole, ordonnance du 29 avril 2010,
                   C.I.J. Recueil 2010, p. 298




                                           No de vente :
SN 0074-4441
BN 978-92-1-071091-6
                                           Sales number    981

                               29 APRIL 2010

                                    ORDER




          JUDGMENT NO. 2867
  OF THE ADMINISTRATIVE TRIBUNAL
    OF THE INTERNATIONAL LABOUR
  ORGANIZATION UPON A COMPLAINT
  FILED AGAINST THE INTERNATIONAL
FUND FOR AGRICULTURAL DEVELOPMENT

  (REQUEST FOR ADVISORY OPINION)




    JUGEMENT N° 2867 DU TRIBUNAL
  ADMINISTRATIF DE L’ORGANISATION
     INTERNATIONALE DU TRAVAIL
         SUR REQUÊTE CONTRE
       LE FONDS INTERNATIONAL
     DE DÉVELOPPEMENT AGRICOLE

  (REQUÊTE POUR AVIS CONSULTATIF)




                              29 AVRIL 2010

                             ORDONNANCE

           COUR INTERNATIONALE DE JUSTICE

                           ANNÉE 2010                                           2010
                                                                              29 avril
                                                                            Rôle général
                            29 avril 2010                                      no 146



    JUGEMENT N° 2867 DU TRIBUNAL
  ADMINISTRATIF DE L’ORGANISATION
     INTERNATIONALE DU TRAVAIL
         SUR REQUÊTE CONTRE
       LE FONDS INTERNATIONAL
     DE DÉVELOPPEMENT AGRICOLE
           (REQUÊTE POUR AVIS CONSULTATIF)




                         ORDONNANCE


ésents : M. TOMKA, vice-président ; MM.       SHI, AL-KHASAWNEH,
         BUERGENTHAL, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
         BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREEN-
         WOOD, juges ; M. COUVREUR, greffier.



La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,
Vu les articles 48, 65 et 66, paragraphes 2 et 4, du Statut de la Cour et
 articles 13, paragraphe 3, et 104 de son Règlement,

Rend l’ordonnance suivante :
Considérant que, le 22 avril 2010, lors de sa quatre-vingt-dix-neuvième
sion, le Conseil d’administration du Fonds international de dévelop-
ment agricole a adopté la résolution suivante :
                                                                       4

   « Le Conseil d’administration, ...
   Attendu que, dans son jugement no 2867 en date du 3 février 2010,
le Tribunal administratif de l’Organisation internationale du Travail
(le Tribunal) a affirmé sa compétence en relation avec la requête
formée par Mme A. T. S. G. contre le Fonds international de dévelop-
pement agricole,
  Attendu que l’article XII de l’annexe du Statut du Tribunal admi-
nistratif de l’Organisation internationale du Travail dispose que :

     « 1. Au cas où le Conseil exécutif d’une organisation internatio-
  nale ayant fait la déclaration prévue à l’article II, paragraphe 5, du
  Statut du Tribunal conteste une décision du Tribunal affirmant sa
  compétence ou considère qu’une décision dudit Tribunal est viciée
  par une faute essentielle dans la procédure suivie, la question de la
  validité de la décision rendue par le Tribunal sera soumise par
  ledit Conseil exécutif, pour avis consultatif, à la Cour internatio-
  nale de Justice.

    2. L’avis rendu par la Cour aura force obligatoire. »,
   Attendu que le Conseil d’administration, après examen, souhaite
se prévaloir des dispositions dudit article,
  Décide de soumettre à la Cour internationale de Justice, pour avis
consultatif, les questions juridiques ci-après :
     « I. Le Tribunal avait-il compétence, en vertu de l’article II de
  son Statut, pour examiner la requête dirigée contre le Fonds inter-
  national de développement agricole (ci-après dénommé « le
  Fonds »), en date du 8 juillet 2008, formée par Mme A. T. S. G.,
  une personne physique qui était membre du personnel du Méca-
  nisme mondial de la Convention des Nations Unies sur la lutte
  contre la désertification dans les pays gravement touchés par la
  sécheresse et/ou la désertification, en particulier en Afrique (ci-
  après dénommée « la Convention »), vis-à-vis duquel le Fonds
  joue simplement le rôle d’organisation d’accueil ?
     II. Etant donné qu’il ressort du dossier que les parties au litige
  à la base du jugement no 2867 du Tribunal sont convenues que le
  Fonds et le Mécanisme mondial sont des entités juridiques distinc-
  tes et que la requérante était membre du personnel du Mécanisme
  mondial, et en considération de tous les documents, règles et prin-
  cipes pertinents, l’assertion du Tribunal, en appui à sa décision
  affirmant sa compétence, selon laquelle « le Mécanisme mondial
  doit, à toutes fins administratives, être assimilé aux divers services
  administratifs du Fonds » et que « la conséquence en est que les
  décisions administratives prises par le directeur général au sujet du
  personnel du Mécanisme mondial sont, en droit, des décisions du

                                                                      5

     Fonds », relevait-elle de sa compétence et/ou constituait-elle une
     faute essentielle de la procédure suivie par le Tribunal ?
        III. L’assertion générale du Tribunal, en appui à sa décision
     affirmant sa compétence, selon laquelle « les membres du person-
     nel du Mécanisme mondial sont des fonctionnaires du Fonds »,
     relevait-elle de sa compétence et/ou constituait-elle une faute essen-
     tielle de la procédure suivie par le Tribunal ?
        IV. La décision du Tribunal affirmant sa compétence pour exa-
     miner l’argument de la requérante selon lequel la décision du
     directeur général du Mécanisme mondial était entachée d’abus de
     pouvoir relevait-elle de sa compétence et/ou constituait-elle une
     faute essentielle de la procédure suivie par le Tribunal ?
        V. La décision du Tribunal affirmant sa compétence pour exa-
     miner l’argument de la requérante selon lequel la décision du
     directeur général de ne pas renouveler le contrat de la requérante
     constituait une erreur de droit relevait-elle de sa compétence et/ou
     constituait-elle une faute essentielle de la procédure suivie par le
     Tribunal ?
        VI. La décision du Tribunal affirmant sa compétence pour
     interpréter le Mémorandum d’accord entre la Conférence des
     Parties à la Convention des Nations Unies sur la lutte contre la
     désertification dans les pays gravement touchés par la sécheresse
     et/ou la désertification, en particulier en Afrique, et le FIDA (ci-
     après dénommé « le Mémorandum »), la Convention et l’Accord
     portant création du FIDA relevait-elle de sa compétence et/ou
     constituait-elle une faute essentielle de la procédure suivie par le
     Tribunal ?
        VII. La décision du Tribunal affirmant sa compétence pour
     déterminer que, en s’acquittant d’un rôle d’intermédiaire et de
     soutien, en application du Mémorandum, le président agissait au
     nom du FIDA relevait-elle de sa compétence et/ou constituait-elle
     une faute essentielle de la procédure suivie par le Tribunal ?
        VIII. La décision du Tribunal affirmant sa compétence pour
     substituer à la décision discrétionnaire du directeur général du
     Mécanisme mondial sa propre décision relevait-elle de sa compé-
     tence et/ou constituait-elle une faute essentielle de la procédure
     suivie par le Tribunal ?
        IX. La décision rendue par le Tribunal dans son jugement
     no 2867 est-elle recevable ? » » ;
Considérant que des copies certifiées conformes des versions française
 anglaise de la résolution susmentionnée ont été transmises à la Cour
us le couvert d’une lettre du président du Fonds international de déve-
ppement agricole datée du 23 avril 2010 et reçue au Greffe de la Cour
26 avril 2010 ;
Considérant que le président du Fonds a indiqué dans sa lettre que,


                                                                         6

 nformément à l’article 65 du Statut, tout document pouvant servir à
ucider la question serait transmis à la Cour ;
 Considérant que, par lettres en date du 26 avril 2010, le greffier a noti-
 la requête pour avis consultatif à tous les Etats admis à ester devant la
our, conformément au paragraphe 1 de l’article 66 du Statut,
 1. Décide que le Fonds international de développement agricole et ses
 ats membres admis à ester devant la Cour, les Etats parties à la
onvention des Nations Unies sur la lutte contre la désertification et
 mis à ester devant la Cour, ainsi que les institutions spécialisées des
ations Unies ayant fait une déclaration reconnaissant la compétence du
 ibunal administratif de l’Organisation internationale du Travail en
rtu du paragraphe 5 de l’article II du Statut du Tribunal, sont jugés
sceptibles de fournir des renseignements sur les questions soumises à la
our pour avis consultatif ;
 2. Fixe au 29 octobre 2010 la date d’expiration du délai dans lequel
s exposés écrits sur ces questions pourront être présentés à la Cour
nformément au paragraphe 2 de l’article 66 de son Statut ;
 3. Fixe au 31 janvier 2011 la date d’expiration du délai dans lequel les
 ats ou organisations qui auront présenté un exposé écrit pourront pré-
nter des observations écrites sur les autres exposés écrits conformément
   paragraphe 4 de l’article 66 du Statut ;
 4. Décide que le président du Fonds international de développement
 ricole devra transmettre à la Cour tout exposé de l’opinion de la requé-
nte dans la procédure l’opposant au Fonds devant le Tribunal admi-
  tratif de l’Organisation internationale du Travail que ladite requérante
uhaiterait porter à la connaissance de la Cour ; et fixe au 29 octobre
 10 la date d’expiration du délai dans lequel un exposé éventuel de
 pinion de la requérante visée par le jugement pourra être présenté à la
our et au 31 janvier 2011 la date d’expiration du délai dans lequel des
 servations éventuelles de la requérante pourront être présentées à la
our ;
 Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
ix, à La Haye, le vingt-neuf avril deux mille dix.


                                                    Le vice-président,
                                              (Signé) Peter TOMKA.
                                                       Le greffier,
                                          (Signé) Philippe COUVREUR.




                                                                           7

